Citation Nr: 1825879	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  17-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling prior to September 11, 2015, and in excess of 60 percent disabling thereafter for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1958 to March 1962, July 1962 to July 1970, and July 1970 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to October 16, 2012, the Veteran's IHD required continuous medication but did not manifest  a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray examination.

2. From October 16, 2012 to January 30, 2017, the Veteran IHD manifested as left ventricular dysfunction of 30 to 50 percent.

3. Following January 30, 2017, the Veteran's IHD manifested as chronic congestive heart failure.


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent, and no more, are met prior to October 16, 2012 for IHD. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic Code (DC) 7005 (2017)

2. The criteria for a rating of 60 percent, and no more, are met from October 16, 2012 to January 30, 2017 for IHD. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, DC 7005 (2017).

3. The criteria for a rating of 100 percent are met from January 30, 2017 for IHD. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, DC 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's IHD is currently rated under DC 7005.

The Rating Schedule provides, under DC 7005, the criteria under which the Veteran's non-obstructive coronary artery disease is rated, that a rating of 10 percent is assigned for coronary artery disease when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required. A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray examination. A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. Finally, a 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) (2017) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104  , DC 7005, 7006.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104  .

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, private treatment records, private disability benefit questionnaires (DBQs), VA examination reports, and statements submitted in support of his claim. In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record. Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision. See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim

An October 2012 Nuclear Stress Test Report conducted by Dr. J.R. Md. indicates the Veteran presented an ejection fraction of 50 percent. Further, he also noted a diagnosis of ischemic heart disease.

November 2013 private medical treatment records from Health First Medical Group indicates the Veteran was on continuous medication for coronary atherosclerosis.

In July 2014, the Veteran attended a VA Heart Conditions DBQ examination.  After review of available records in conjunction with a telephone interview, the examiner diagnosed coronary artery disease. The Veteran requires continuous medication to control his heart condition. No congestive heart failure, cardiac arrhythmia, hypertrophy or dilatations were noted. The examiner's interview based METs test indicated that the Veteran denied experiencing symptoms with any level of physical activity. 

A May 2015 private treatment note from Dr. J.R. Md. indicates a cardiac catheterization conducted on May 4, 2015 revealed an ejection fraction of 45 percent. 

In January 2017, the Veteran's private physician completed an IHD DBQ on his behalf.  The physician noted that the Veteran has chronic congestive heart failure and noted that a diagnostic exercise test could not be conducted due to chronic congestive heart failure. Left ventricular ejection fraction was 45 percent. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's CAD is best evaluated as 10 percent disabling prior to October 16, 2012, 60 percent disabling from October 16, 2012 to January 29, 2017, and 100 percent disabling from January 30, 2017. 

The Board recognizes that the medical evidence prior to October 16, 2012 does not indicate evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Finally, the Veteran's ejection fraction was not shown to be 50 percent or less before October 16, 2012.  Thus, a rating in excess of 10 percent, prior to October 16, 2012, for his CAD is not warranted

In addition, the Board recognizes that the medical evidence from October 16, 2012 to January 29, 2017 indicate evidence of left ventricular ejection fraction of 30 to 50 percent. See October 2012 Nuclear Stress Test Report. While the Board recognizes that the July 2014 examiner did not note any ejection fraction rate or METs level, it finds the private stress test and subsequent May 2015 private treatment note from the Veteran's private physician to be more probative as he indicated in person examination of the Veteran. Nevertheless, the Board finds that the medical evidence of this period does not indicate coronary artery disease or myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Thus, a rating of 60 percent but no more, from October 16, 2012 to January 29, 2017, for his CAD is warranted.

Finally, the Board recognizes that the medical evidence from January 30, 2017 indicates that the Veteran suffers from chronic congestive heart failure, contemplated by a 100 percent rating. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that he is competent to describe certain symptoms associated with his heart disability.  The Veteran's history and reports of symptoms have been considered; including those presented in the medical evidence discussed above, and has been contemplated by the disability ratings assigned.  Moreover, the Board finds that the competent medical evidence, including his VA examinations and private DBQ examination, are detailed and specific to the rating criteria related to CAD.  In other words, this clinical evidence is the most probative evidence relating to the severity of his CAD symptoms during the appellate periods at question.

The preponderance of the evidence supports a rating of 10 percent disabling prior to October 16, 2012, 60 percent disabling from October 16, 2012 to January 29, 2017, and 100 percent disabling from January 30, 2017.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102; see also Gilbert, 1 Vet. App. at 49


ORDER

Entitlement to a rating in excess of 10 percent prior to October 16, 2012 is denied

Entitlement to a rating of 60 percent, and no more, from October 16, 2012 to January 29, 2017, is granted.

Entitlement to a 100 percent rating from January 30, 2017 is granted. 





____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


